Citation Nr: 1423268	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-24 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, also claimed secondary to service-connected bilateral knee disabilities.

2.  Entitlement to service connection for bilateral hip disorders, also claimed secondary to service-connected bilateral knee disabilities.

3.  Entitlement to service connection for a left ankle disorder, claimed secondary to service-connected bilateral knee disabilities.

4.  Entitlement to service connection for a low back disorder, claimed secondary to service-connected bilateral knee disabilities.

5.  Entitlement to an increased rating greater than 30 percent for a left knee disability, status-post total knee replacement.

6.  Entitlement to an increased rating greater than 30 percent for a right knee disability, status-post total knee replacement.

7.  Entitlement to an increased rating greater than 30 percent for an adjustment disorder.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).

9.  Entitlement to service connection for obesity, claimed secondary to service-connected bilateral knee disabilities.

10.  Entitlement to service connection for obstructive sleep apnea, claimed secondary to service-connected bilateral knee disabilities.

11.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for hypertension, claimed secondary to service-connected bilateral knee disabilities.

12.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for paroxysmal atrial fibrillation with ventricular hypertrophy, claimed secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from February 1070 to December 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2008 (issues 1-4), April 2009 (issues 5-8), and February 2010 (issues 9-12) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran had a hearing before the Board in January 2012 and the transcript is of record.

Aside from the right ankle and bilateral hip disorders, which are dismissed in the decision below, the remainder of the appeal is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action is required on his part.


FINDINGS OF FACT

In April 2012, prior to the promulgation of a decision in the appeal, the Veteran's representative submitted on his behalf a statement indicating he wished to withdraw his appeal as to the issues seeking entitlement to service connection for a right ankle and bilateral hip disorders, also claimed secondary to service-connected bilateral knee disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with regard to the claim of entitlement to service connection for a right ankle disorder, also claimed secondary to service-connected bilateral knee disabilities.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of a Substantive Appeal have been met with regard to the claim of entitlement o service connection for bilateral hip disorders, also claimed secondary to service-connected bilateral knee disabilities.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or his authorized representative.  38 C.F.R. § 20.204.  The Veteran's representative sent correspondence to VA in April 2012 indicating he wished to withdraw the issues of entitlement to service connection for bilateral hip disorders and a right ankle disorder, both claimed secondary to service-connected bilateral knee disabilities.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

The appeal seeking entitlement to service connection for a right ankle disorder, also claimed secondary to service-connected bilateral knee disabilities, is dismissed.

The appeal seeking entitlement to service connection for bilateral hip disorders, also claimed secondary to service-connected bilateral knee disabilities, is dismissed.




REMAND

The record indicates the Veteran was awarded Social Security Administration (SSA) disability benefits in 2001 for many of the claims asserted here, to include arthritis of multiple joints.  The records associated with the award are not currently of record and, therefore, the VA must obtain them as the evidence may be relevant to the appeals here.  Since it is necessary to remand these claims for other reasons, the VA must ensure all current VA and private treatment records are obtained. 

Since the last adjudication of these claims in March 2010 and May 2010 Statements of the Case, additional evidence has been received, to include a March 2012 private medical opinion addressing all the issues on appeal (mainly regarding unemployability).  The Veteran's representative waived local jurisdictional review of the additional evidence, but as will be explained below, the new evidence raises additional needs for development of the issues on appeal.

Service Connection for the Left Ankle and Lumbar Spine

The Veteran claims entitlement to service connection for the left ankle and lumbar spine, claimed secondary to his service-connected bilateral knee disorders.  In support of his claim, he has submitted private medical opinions indicating his knees cause instability and a significant limp exacerbating pain of his back and left knee.

In contrast, the Veteran was afforded a VA examination in December 2007 where the examiner opined therein that a causal relationship was unlikely.  In a March 2008 addendum, the examiner further indicated that a causal relationship would require resorting to mere speculation in spite of the private physician's opinion.

The Board finds the medical evidence currently inadequate.  The VA examiner did not address whether the Veteran's service connected bilateral knee disabilities were aggravating the left ankle of lumbar spine disorders.  The examiner also did not explain why an opinion would require speculation or otherwise sufficiently resolve the conflicting medical opinion.  The private medical opinions of record are vague in regard to what extent the Veteran's bilateral knee disabilities play a role in causing or aggravating the left ankle and lumbar spine disorders.  

For these reasons, a new VA examination is warranted.

Increased Ratings for Bilateral Knees and Adjustment Disorder

The Veteran was last provided VA examinations for his service-connected bilateral knee disabilities and adjustment disorder in September 2008 and December 2007 respectively.  The Veteran indicates the conditions are worse and, indeed, the Veteran has received significant treatment since those times.  In light of the passage of time and the Veteran's testimony of worsened symptoms, new VA examinations are warranted.

TDIU

The Veteran submitted a private medical opinion dated March 2012 addressing the Veteran's unemployability.  The opinion, however, considers both service-connected and non-service connected disabilities.  In light of the opinion, however, further medical opinion is necessary to ascertain the Veteran's ability to maintain substantial employment solely due to service-connected disabilities.

In that regard, the issue of TDIU is inextricably intertwined with the remaining issues on appeal here.  That is, the TDIU analysis will depend and vary on the resolution of the Veteran's ratings and entitlement to service connection for additional disabilities on appeal here.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  Thus, the TDIU issue must be adjudicated after full development and adjudication of the Veteran's other claims on appeal here.   

Obesity, Sleep Apnea, Hypertension, and Atrial Fibrillation

A February 2010 rating decision, in pertinent part, denied claims seeking service connection for obesity and sleep apnea and declined reopening claims seeking service connection for hypertension and atrial fibrillation. The Veteran's representative provided a notice of disagreement (NOD) with all denials contained in the February 2010 rating decision in May 2010.  Accordingly, the claims must be remanded to allow the RO to provide the veteran with a statement of the case (SOC) on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1. Ask the Social Security Administration (SSA) to provide any and all records used in awarding the Veteran his disability benefits.  All efforts to obtain these records must be fully documented, and the SSA must provide a negative response if records are not available.

2. Ask the Veteran to identify and provide release forms for any private or VA treatment received for any of the claimed conditions since 2010.  Thereafter, obtain any and all identified treatment records.  Private providers are to be informed that actual medical records, as opposed to summaries, are needed. All efforts to obtain identified medical records must be fully documented, and any VA facility must specifically provide a negative response if records are not available.

3. After the above is complete and records are obtained to the extent available, schedule the Veteran for a new VA joints /spine examination to determine the current nature and likely etiology of his claimed left ankle and lumbar spine disorders, also claimed as secondary to service-connected bilateral knee disabilities.

The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.

The examiner's attention is specifically directed to the December 2007 VA examiner's opinion, the March 2008 addendum opinion, and private opinions dated February 2007 and August 2008.  

The examiner is to conduct a thorough examination and provide a diagnosis for any pathology found.  Based on examination findings and a review of the record, the examiner must answer the following questions:

Does the Veteran have current left ankle and lumbar spine diagnoses? If so, list the diagnoses and answer the following as to each diagnosis rendered:

 (a) Is it at least as likely as not (50 percent probability or higher) that the Veteran's left ankle and/or lumbar spine disorder(s) had its onset in service or is otherwise attributable to his military service?

(b) If the answer to (a) is no, is it at least as likely as not that the Veteran's left ankle and/or lumbar spine disorder(s) was caused or aggravated by the Veteran's service-connected bilateral knee disabilities?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of any left ankle and/or lumbar spine disability present (i.e., a baseline) before the onset of the aggravation.

The examiner is to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  The examiner is also asked to reconcile the conflicting medical evidence, especially that of the December 2007 VA examiner (with March 2008 addendum) and the private opinions of record.  

4. After the above is complete and records are obtained to the extent available, schedule the Veteran for appropriate VA examinations to ascertain the severity of the Veteran's current bilateral knee disabilities and adjustment disorder.

The entire claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner. 

Based on the examinations and review of the record, the examiners are to detail all manifestations due to his service-connected disabilities, to include range of motion findings and GAF score respectively.

The examiners are also requested to provide an opinion as to whether the Veteran's service-connected disabilities either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  The examiners must address the March 2012 private opinion of record addressing the Veteran's employability. 

The examiners must provide a complete rationale for any opinion expressed, based on their clinical experience, medical expertise, and established medical principles.  If any opinion cannot be made without resort to speculation, the examiners must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5. The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must indicate that it was sent to his last known address of record.  If he fails to report to the examinations, the claims folder must indicate whether the notification letter was returned as undeliverable.

6. Then, readjudicate the claims on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order

7. With respect to the issues seeking service connection for obesity and sleep apnea and seeking to reopen claims for service connection of hypertension and atrial fibrillation, the VA must provide the Veteran and his representative a statement of the case as to these issues. The veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board. See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b). If a timely substantive appeal is not filed, the claims should not be certified to the Board. If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).




______________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


